As filed with the Securities and Exchange Commission on November 21, 2007 Registration No. 333-129061 UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 POST-EFFECTIVE AMENDMENT NO. 1 TO THE FORM S-1 REGISTRATION STATEMENT UNDERTHE SECURITIES ACT OF 1933 Tejas Incorporated (Exact name of registrant as specified in its charter) Delaware 6211 13-3577716 (State or Other Jurisdiction of Incorporation or Organization) (Primary Standard Industrial Classification Code Number) (I.R.S. Employer Identification No.) 8226 Bee Caves Road Austin, Texas78746 (512) 306-8222 (Address, including zip code, and telephone number, including area code, of registrant’s principal executive offices) Kurt J. Rechner President and Chief Operating Officer Tejas Incorporated 8226 Bee Caves Road Austin, Texas78746 (512) 306-8222 (Name, address, including zip code, and telephone number, including area code, of agent for service) Copies to: Michael F. Meskill Jackson Walker L.L.P. 100 Congress Avenue, Suite 1100 Austin, TX78701 (512) 236-2000 Approximate date of commencement of proposed sale of the securities to the public:From time to time after this Registration Statement becomes effective. If any of the securities being registered on this Form are to be offered on a delayed or continuous basis pursuant to Rule 415 under the Securities Act of 1933 (as defined below), check the following box. x If this Form is filed to register additional securities for an offering pursuant to Rule 462(b) under the Securities Act, check the following box and list the Securities Act registration statement number of the earlier effective registration statement for the same offering.¨ If this Form is a post-effective amendment filed pursuant to Rule 462(c) under the Securities Act, check the following box and list the Securities Act registration statement number of the earlier effective registration statement for the same offering.¨ If this Form is a post-effective amendment filed pursuant to Rule 462(d) under the Securities Act, check the following box and list the Securities Act registration statement number of the earlier effective registration statement for the same offering.¨ This post-effective amendment will become effective in accordance with the provisions of Section 8(c)of the Securities Act. DEREGISTRATION OF SECURITIES In accordance with the registrant’s undertaking set forth in the Registration Statement on Form S-1 (file no. 333-129061) (as amended, the “Registration Statement”), effective as of the date and time that this Post-Effective Amendment No. 1 is declared effective, the registrant hereby deregisters such securities that were registered on the Registration Statement filed by the registrant on October 17, 2005, but were not sold under the Registration Statement. SIGNATURES Pursuant to the requirements of the Securities Act of 1933, the registrant has duly caused this registration statement to be signed on its behalf by the undersigned, thereunto duly authorized, in the city of Austin, State of Texas, on November 21, 2007. TEJAS INCORPORATED By: /s/ Kurt J. Rechner Kurt J. Rechner President and Chief Operating Officer Pursuant to the requirements of the Securities Act of 1933, this registration statement has been signed by the following persons in the capacities and on the dates indicated. Signature Title Date /s/ John J. Gorman Chairman of the Board November 21, 2007 John J. Gorman /s/ Mark M. Salter Chief Executive Officer (Principal Executive Officer) November 21, 2007 Mark M. Salter /s/ Kurt J. Rechner President, Chief Operating Officer, Chief Financial Officer (Principal Financial Officer), Treasurer and Secretary November 21, 2007 Kurt J. Rechner /s/ Kurt E. Morales Director of Accounting (Principal Accounting Officer) November 21, 2007 Kurt E. Morales /s/ Michael F. Dura Vice Chairman of the Board November 21, 2007 Michael F. Dura /s/ William A. Inglehart Director November 21, 2007 William A. Inglehart /s/ Charles H. Mayer Director November 21, 2007 Charles H. Mayer /s/ Dennis G. Punches Director November 21, 2007 Dennis G. Punches /s/ Barry A. Williamson Director November 21, 2007 Barry A. Williamson /s/ Clark N. Wilson Director November 21, 2007 Clark N. Wilson
